Citation Nr: 0708080	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
claimed as intervertebral disc syndrome of the cervical and 
lumbar spine with degenerative joint disease.

2.  Service connection for a skin condition, also claimed as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia in 
September 2002, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a back disability; and January 2005, which 
denied service connection for a skin condition due to 
herbicide exposure.


FINDINGS OF FACT

1.  The veteran did not appeal an August 1987 rating decision 
that denied service connection for a back disability or a 
July 2002 rating decision that found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.

2.  Evidence added to the record since the July 2002 final 
decision is cumulative and redundant, and by itself and in 
connection with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent medical evidence does not demonstrate that 
the veteran's current skin disorder is related to his service 
or to exposure to herbicides during his service.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision and July 2002 rating 
decision that denied service connection for a back disability 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).
2.  New and material evidence has not been received to reopen 
a claim for service connection for a back disability.  38 
U.S.C.A §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2002 and July 2004; 
rating decisions in September 2002 and January 2005; and a 
statement of the case in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2004 statement of the case and the 
January 2006 supplemental statement of the case.  The veteran 
received an additional notification letter in April 2006.  
However as no evidence was received relating to the claim for 
a back disability subsequent to the June 2004 statement of 
the case, and relating to the skin disability subsequent to 
the January 2006 supplemental statement of the case, the 
issuance of an additional supplemental statement of the case 
is not required.  38 C.F.R. § 19.31.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

New and Material Evidence

In a decision dated in August 1987, the RO denied the 
veteran's claim for service connection for a back disability.  
In July 2002, the RO found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Thus, the August 1987 and July 2002 
decisions became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in November 2000.  Under the 
applicable provisions, "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Furthermore, the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the VA at the time of the August 1987 
final decision consisted of service medical records.  The RO 
found that there was no evidence that a back disability was 
incurred in or aggravated during service.  The claim was 
again denied in July 2002.

The veteran's service medical records show that in October 
1967, he was treated for a complaint of low back pain of 
three days in duration.  The note states that there was no 
history of injury.  The January 1959 enlistment and February 
1971 separation examinations are void of any findings, 
complaints, symptoms, or diagnosis of a back disability.

The evidence before VA at the time of the July 2002 rating 
decision consisted of private treatment records from March 
1990 to February 2002, a December 1996 VA orthopedic 
examination report, and statements from the veteran and his 
wife.  The RO found that the veteran failed to submit new and 
material evidence in support of his claim because while the 
evidence showed a back disability, the evidence did not show 
any relationship between the current back disability and the 
veteran's service.

The evidence submitted to VA after the July 2002 final 
decision includes VA medical records from December 1996 to 
April 2002 and a statement from the veteran.  None of the 
evidence provided links the veteran's back disability to his 
service.  The RO again found that the veteran failed to 
submit new and material evidence in support of his claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the July 2002 final decision denying his application to 
reopen the claim or service connection for a back disability.

The Board finds that the additional evidence submitted after 
the July 2002 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  Additionally, some of the VA 
and private medical records are not material because they 
show treatment of conditions unrelated to a back disability.  
While the additional medical records show that the veteran 
currently has a back condition, they fail to show that the 
claimed back condition was incurred in or aggravated by the 
veteran's service.  Thus, the Board finds that the evidence 
received is cumulative and redundant of other evidence of 
record and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

The lay statements from the veteran and his wife in support 
of his claim are redundant of previously considered 
contentions from the veteran and therefore are not new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
The contentions raised in the lay statements are essentially 
the same as those previously made by the veteran to VA.  The 
Board also finds that they are not material within the 
meaning of 38 C.F.R. § 3.156.  As laypersons, the veteran and 
his wife are not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the evidence 
is not new.  Their statements are not material to the 
critical issues in this case of whether the veteran has a 
current back disability, related to the veteran's active 
duty.  See Moray v. Brown, 5 Vet. App.  211 (1993).  
Therefore, the Board finds that new and material evidence has 
not been submitted and the veteran's claim is not reopened.

Entitlement to Service Connection for a Skin Condition

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g. Agent Orange), 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116 (a) (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2006).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and certain soft-tissue sarcomas. 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  However, even if the 
veteran's disease is not subject to the presumption, he is 
not precluded from establishing direct service connection.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As an 
initial matter, the veteran contends he has a skin condition, 
which has been diagnosed as a foot fungus, which is not a 
disease associated with exposure to herbicide agents.  
Therefore, the presumption of service connection based on 
exposure to herbicide agents does not apply.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a skin condition 
on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

The veteran's service medical records show that in February 
1962, he was treated for several scattered areas of 
folliculitis in the inguinal area.  In November 1964, the 
veteran complained of heat rash, but none was found upon 
examination.  Both the January 1959 enlistment and February 
1971 separation examinations are void of any findings, 
complaints, symptoms, or diagnosis of a skin condition.

The VA performed an Agent Orange examination of the skin in 
March 1997, as the veteran claimed exposure to Agent Orange 
in service.  The veteran gave a history of hyperpigmentation 
in the groins as a dermal problem.  Examination of the skin 
was negative for acneiform lesions or chloracne.  The veteran 
was diagnosed as having a non-clinically abnormal skin 
disorder.

A private medical record dated December 2003 shows that the 
veteran presented for treatment with complaints of lesions on 
his right foot of twenty years in duration.  Laboratory tests 
were positive for a fungus of the right foot.  The service 
medical records are void of findings, symptoms, complaints, 
or diagnosis of a foot fungus.

The veteran's current skin condition has been diagnosed as a 
fungus of the right foot; a diagnosis made over thirty years 
after service.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, while the competent medical evidence does show that 
the veteran now suffers from a fungus of the right foot, the 
record does not include a competent medical opinion linking 
the condition to the veteran's active duty.  In addition, the 
service medical records are void of any findings, symptoms, 
complaints, or diagnosis of a right foot fungus.  In the 
absence of competent medical evidence linking any current 
skin condition to service, service connection must be denied.

The Board recognizes the contentions of the veteran and his 
wife as to the diagnosis and relationship between his service 
and the claimed condition.  Lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  As laypersons, however, the 
veteran and his wife are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence that his skin disorder began during, or is a result 
of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that any current skin condition was incurred in or 
aggravated by service or is related to exposure to herbicides 
during his service.  Furthermore, the competent medical 
evidence does not show that the veteran has been diagnosed 
with a disease that is presumed to be the result of exposure 
to herbicides.  Therefore, service connection for a skin 
condition, also claimed as due to herbicide exposure, is 
denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
back condition, is denied.

Service connection for a skin condition, also claimed as due 
to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


